Case 1:20-cv-00147-RDA-TCB Document 19 Filed 02/05/21 Page 1 of 1 PageID# 92




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


Marc Stout, et al                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   Civil Action No. 1:20-cv-00147
                                                  )                   (RDA/TCB)
                                                  )
Sgt. Mischou, et al                               )
                                                  )
       Defendant.                                 )




                                        JUDGMENT

       Pursuant to the order of this Court entered on 02/05/2021 and in accordance with Federal

Rules of Civil Procedure 58, JUDGMENT is hereby entered in favor of the defendants.



                                            FERNANDO GALINDO, CLERK OF COURT


                                            By:                      /s/
                                                      K. Galluzzo
                                                      Deputy Clerk

Dated: 2/5/2021
Alexandria, Virginia
